United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 14-3848
                          ___________________________

                                  Harold R Stanley

                              lllllllllllllllllllllAppellant

                                            v.

                         Commissioner of Internal Revenue

                               lllllllllllllllllllllAppellee
                                     ____________

                        Appeal from United States Tax Court
                                  ____________

                              Submitted: June 30, 2015
                                Filed: July 2, 2015
                                  [Unpublished]
                                  ____________

Before SHEPHERD, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      Harold Stanley appeals after the tax court1 entered a decision upholding the
Commissioner’s assessment of tax deficiencies and penalties he owed for the 2010
and 2011 tax years. He argues (1) that the tax court erroneously failed to construe


      1
          The Honorable Joseph W. Nega, United States Tax Court Judge.
one of his filings as a motion to vacate or revise, under Tax Court Rule 162, and (2)
that the tax court erred in its liability determinations, because his wages were not
subject to federal income taxation. The Commissioner urges affirmance, and has
moved for sanctions against Stanley in the amount of $8,000.

       Upon careful review, we first conclude that the filing at issue, even when
liberally construed, did not manifest Stanley’s intent to revise or to vacate the court’s
decision because, among other reasons, he did not reference any order entered by the
tax court, nor did he cite Rule 162. See Tax Ct. R. 50 (application to court for order
shall be by motion in writing, which shall state with particularity grounds therefor and
shall set forth relief or order sought); Tax Ct. R. 162 (motion to vacate or revise
decision). We further conclude that the tax court’s liability determinations were
proper. See Morehouse v. Comm’r, 769 F.3d 616, 619 (8th Cir. 2014) (this court
reviews tax court’s conclusions of law de novo, and its findings of fact for clear
error); see also 26 U.S.C. § 61(a)(1) (gross income means all income from whatever
source derived, including compensation for services); United States v. Gerads, 999
F.2d 1255, 1256 (8th Cir. 1993) (per curiam) (wages are within definition of income
under Internal Revenue Code and Sixteenth Amendment, and are subject to taxation).
Accordingly, we affirm. See 8th Cir. R. 47B.

      We also conclude that sanctions are appropriate in this case. See 28 U.S.C.
§ 1912; Fed. R. App. P. 38; Gerards, 999 F.2d at 1256-57. Accordingly, we grant the
Commissioner’s motion for sanctions in the amount of $8,000.
                  ____________________________________




                                          -2-